Citation Nr: 0431897	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  01-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION


The veteran served on active duty from December 1968 to 
August 1970, to include service in the Republic of Vietnam.  
He was awarded an Air Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the veteran's claim 
of entitlement to service connection for PTSD.

Issues not on appeal

In a November 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
coronary artery disease, kidney cancer, bladder cancer and 
diabetes.  The veteran did not appeal that decision, and 
those issues are therefore not within the jurisdiction of the 
Board.    


FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that currently diagnosed PTSD was precipitated by 
stressors experienced by the veteran while serving in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002);
38 C.F.R. § § 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his PTSD is a result of stressors 
he experienced during his service in Vietnam. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2001 statement of the case (SOC) of 
the pertinent law and regulations and the need to submit 
additional evidence on his claim.  The January 2001 SOC, 
along with the August 2000 rating decision and the June 2004 
and September 2004 supplemental statements of the case 
(SSOC), also indicated the particular deficiencies in the 
evidence with respect to the veteran's claim. 

More significantly, a letter was sent to the veteran in June 
2003 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim of entitlement to 
service connection for PTSD.  The veteran was advised that VA 
would review his claim for completeness and determine what 
additional information would be needed.  The letter informed 
the veteran of all the evidence received in regards to his 
claim, including his service medical records and responses 
from the United States Armed Forces Center for Unit Records 
Research (CURR) in regard to his claimed stressors.  Thus, 
the letter not only notified the veteran of the evidence of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2003 letter, the RO informed the veteran that VA was 
responsible for getting records from any Federal agency, 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
The letter also stated that VA would make reasonable efforts 
to get records from other facilities, including "records 
from State or local governments, private doctors and 
hospitals, or current or former employers," but that he must 
provide enough information about these records so that they 
could be requested on his behalf.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  A letter dated July 2001 in concerning 
other claims filed by the veteran informed him that if he had 
non-VA medical evidence, he could complete and submit the 
enclosed VA Forms 21-4142 to authorize the RO's retrieval of 
such on the veteran's behalf.  Additionally, the June 2003 
letter emphasized "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  The veteran 
reported all VA treatment since service, and did not indicate 
that there were any outstanding records that were pertinent 
to the issue of entitlement to service connection for PTSD.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2003 letter explained "You 
must give us enough information about your records so that we 
can request them from the person or agency who has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem."  The Board believes that this request 
substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2001 and June 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the July 2001 
letter requested a response within 60 days and the June 2003 
letter requested a response within 30 days, both letters also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim, which was by rating decision in August 2000.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  As has been discussed above, the veteran was 
subsequently provided with VCAA notice.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records, and provided 
inquiries to CURR in regards to his claimed stressors.  The 
veteran was provided a VA medical examination in June 2003, 
the results of which will be referred to below.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).



Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty (MOS) to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994). 

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.



If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual background

The veteran's service records have been associated with his 
VA claims folder.  Service in the Republic of Vietnam between 
August 1969 to August 1970 is indicated.  The veteran served 
in an aviation unit; his MOS was helicopter mechanic.

There are no pertinent records for many years after service.  
In April 1999, the veteran complained of sleep disturbances 
while hospitalized for another ailment.  He related numerous 
nightmares involving Vietnam.  D. B., a psychology intern, 
and G.W., Ph.D., diagnosed the veteran with possible PTSD and 
referred him for a more thorough psychological examination.  
This examination was completed in June 1999 by J.H., resident 
physician, and J.J., M.D.  The veteran again related his 
symptomatology, including sleep disturbances, feelings of 
hopeless and despair and a previous suicide attempt.  The 
diagnosis was PTSD.  The veteran reported in November 1999 
in-service stressors to L.P.J., addiction therapist, 
including his experiences as a door gunner and being forced 
to shoot on a civilian village.  L.P.J. diagnosed the veteran 
with chronic PTSD.  Several other progress notes throughout 
the VA treatment records indicate a diagnosis of PTSD.

A report from the Center for Unit Records Research (CURR) 
dated December 2002 confirmed that the veteran's unit of 
assignment received mortar and rocket attacks during time 
periods identified in previous statements by the veteran.  

During a June 2003 VA psychological examination, the veteran 
indicated having horrible nightmares surrounding his service 
in Vietnam.  He reported some in-service stressors, including 
being shot down from a helicopter and being threatened with a 
court marshal if he did not fire into a village occupied by 
civilians, but not the mortar and rocket attacks that had 
previously been verified by CURR.  The examiner diagnosed the 
veteran with nocturnal parasomnia.  In making a diagnosis the 
examiner concluded the veteran's current symptomatology was 
not severe enough to meet DSM IV criteria for a diagnosis of 
PTSD.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between his PTSD and the claimed in-service 
stressor.

With respect to element (1), there are of record several 
medical diagnoses of PTSD.  As discussed above, the August 
2002 VA examiner did not diagnose the veteran with PTSD and 
instead diagnosed nocturnal parasomnia.  The examiner did not 
deny that the veteran had in-service stressors from his 
service in Vietnam; rather, the examiner determined that a 
PTSD diagnosis was not justified based on the severity of the 
symptomatology (nightmares but no other symptoms related to 
PTSD).  

The diagnoses made by the medical professionals who have 
examined the veteran share the common theme that he has a 
current disability related to his service in Vietnam; the 
only discrepancy concerns what diagnosis best suits his 
symptomatology.  The medical evidence is at least in 
equipoise as to whether the veteran has a medical diagnosis 
of PTSD, and element (1) is accordingly met.

With respect to element (2), the veteran has described 
exposure to rocket and mortar fire as one of his claimed PTSD 
stressors.  Records obtained by the CURR and associated with 
the veteran's VA claims folder confirm that the 227th 
Aviation Battalion received small arms fire and mortar rounds 
in December 1969, as reported by the veteran.  CURR also 
found records of incoming rounds at the veteran's base in 
June 1970 and July 1970.  Although there is no official 
corroboration that the veteran was in the immediate vicinity 
of those injured or the attacks, it is now well settled that 
a claimant need not substantiate his actual presence during 
the stressor event.  The fact that the veteran was assigned 
to and stationed with a unit that was present while such an 
event occurred strongly suggests that he was, in fact, 
exposed to the stressor event.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).   

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the veteran's claimed stressors.  There is 
no doubt that the veteran was part of a unit which was 
subjected to small arms fire and mortar rounds.  Accordingly, 
the veteran's stressors are deemed to be corroborated, and 
element (2) is therefore also met.

The Board notes the veteran's receipt of the Air Medal, which 
is consistent with his assertions that he was not merely a 
mechanic but participated in operations.  However, the issue 
of whether the veteran engaged in combat does not need to be 
further developed because element (2) has been satisfied 
through stressor verification by CURR.
 
With respect to element (3), the in-service stressors have 
been linked to the veteran's current psychological disability 
by all of the medical professionals who have treated the 
veteran since service, as mentioned above.  Element (3) of 
38 C.F.R. § 3.304(f), and therefore all elements, have been 
met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.




ORDER

Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



